Citation Nr: 9935503	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-00 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Attorney Mark R. Lippman


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for 
bilateral hearing loss.  The veteran appealed the case to the 
Board, where the veteran's service connection claim was 
denied.  The veteran appealed the case to the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court).  On a 
joint motion to the Court, the parties sought to remand the 
case to the Board to obtain further specific medical evidence 
regarding the issue of well groundedness of the veteran's 
claim.  Based on this motion, the Court ordered in July 1999 
that the Board's August 1998 decision is vacated and the case 
remanded.     


REMAND

By agreement between VA and the veteran, two areas of 
evidence need further investigation or clarification before 
the veteran's case can be properly decided.  The first area 
concerns medical treatment evidence from John W. Campbell, 
M.D., of Knoxville, Tennessee, for the period of May 1996 to 
January 1997.  In these treatment records, Dr. Campbell 
states that he has treated the veteran since 1967, and 
describes the veteran's long history of chronic otitis media, 
chronic external otitis and mixed hearing loss.  Dr. Campbell 
states that "a good portion of the sensorineural component 
is the result of noise exposure".  He also refers to the 
veteran's account of being involved in four invasions during 
World War II.  Dr. Campbell reiterated these statements in a 
January 1997 letter to VA.  However, Dr. Campbell does not 
give his opinion regarding what noise exposure, service 
related or otherwise, caused the veteran's bilateral hearing 
loss.  The second area of evidence described by the VA and 
the veteran in their joint remand motion concerns a June 1948 
Record of Hospitalization (VA Form 10-2593).  This record 
reveals that the veteran was hospitalized for 11 days in June 
1948 and diagnosed with, among other things, cicatrices, 
superior, left tympanic membrane.  No further evidence is on 
record regarding this ear condition, although the Board notes 
that this record of hospitalization states that the only 
operation performed during this inpatient period was an 
appendectomy.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:
		
1.  The RO should obtain written 
clarification from Dr. Campbell of his 
statement in his May 1996 medical report 
in which he stated that a good portion of 
the veteran's sensorineural hearing loss 
was due to noise exposure.  Dr. Campbell 
should explain whether he attributes the 
veteran's hearing loss to the veteran's 
noise exposure during active military 
service, and the reasons for his opinion.  

2.  The RO should attempt to obtain the 
medical records from the June 1948 VA 
hospitalization and associate them with 
the claims folder.

3.  The RO should readjudicate the 
veteran's claim for service connection 
for bilateral hearing loss.

4.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 
The case should thereafter be returned to 
the Board for further consideration, as 
warranted.

The veteran need take no action until he is so informed.  The 
veteran may present additional evidence or argument while the 
case is in remand status at the RO. See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












